Citation Nr: 0915872	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for recurrent basal 
cell carcinoma of the scalp, also claimed as cancer and 
jungle rot of the scalp, back and body.

2.  Entitlement to a compensable rating for generalized 
furunculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION


The Veteran served on active duty from January 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for basal cell carcinoma of 
the scalp, also claimed as jungle rot, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  There is no competent medical evidence that the Veteran 
currently has any furunculosis disorder.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
generalized furunculosis are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.118, Diagnostic Codes (DC) 7820, 7800-7806 (effective 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in December 2005, March 2006, and May 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
increased rating claim, and identified the Veteran's duties 
in obtaining information and evidence to substantiate his 
claim.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in January 2009.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

The Court in Dingess/Hartman recently found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in the 
March 2006 correspondence.  More recently, the Court provided 
additional guidance regarding the content of the notice that 
is required to be provided under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) in claims involving increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
An additional notice as to these matters was provided in the 
May 2008 correspondence.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

At the time of the grant of service connection, the Veteran's 
generalized furunculosis disability was rated under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7899, used to evaluate skin 
disorders not otherwise listed in the rating schedule.  The 
Veteran filed his claim for an increased compensable rating 
in October 2005.  Regulations for the evaluation of skin 
disabilities were revised effective on August 30, 2002 and 
again on October 23, 2008; however, the regulation revision 
of October 23, 2008, is applicable to claims received on or 
after that date.  

782
0
Infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal and parasitic 
diseases): 

 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7820 (effective August 30, 
2002).

780
0
Disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective August 30, 
2002).

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 
2002).

780
2

Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (effective August 30, 
2002).

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (effective August 30, 
2002).


780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective August 30, 
2002).

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (effective August 30, 
2002).

7806  Dermatitis or eczema.
Ratin
g
More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the 
past 12-month period 
60
20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period 
30
At least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period 
10
Less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month 
period 
0
Or rate as disfigurement of the head, face, or neck (DC 
7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 
2002).

During the course of this appeal, as noted above, VA 
regulations for the evaluation of skin disabilities were once 
again revised, effective October 23, 2008.  See 73 Fed. Reg. 
54708-54712 (Sept. 23, 2008).  The additions and revisions 
include provisions that a veteran who VA rated under 
diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before 
October 23, 2008, can request review irrespective of whether 
the disability has increased since the last review.  VA will 
review that veteran's disability rating to determine 
entitlement to a higher rating as a claim for an increased 
rating for purposes of determining the effective date of any 
award; however, in no case will the award be effective before 
October 23, 2008.  Id.  

Factual Background and Analysis

VA outpatient medical records dated from November 2003 to 
October 2008 do not show any treatment for the Veteran's 
generalized furunculosis.  While a March 2005 VA record noted 
scattered keratosis, a December 2007 VA outpatient record 
noted the Veteran had no suspicious skin lesions, keratosis, 
or rash.

Private medical records dated in 2005 and 2006 also do not 
refer to the Veteran's service-connected skin disability.

The Veteran underwent a VA examination in October 2006 in 
which the physician noted no evidence of a current 
furunculosis condition.  She did note treatment over the 
previous 15 years for basal cell carcinoma, age-appropriate 
balding of the scalp, and the absence of disfiguring lesions 
on the scalp or any lesions on any other part of the body.

Based on the evidence of record, there is no competent 
medical evidence in the claims file allowing higher ratings 
for generalized furunculosis available under the former skin 
regulations found at 38 C.F.R. § 4.118.  (Current skin 
regulations are not applicable because the Veteran's claim 
for an increased rating was filed in October 2005.)  The 
October 2006 VA examiner's findings are persuasive as to the 
degree of disability related to the present matter on appeal.  
Therefore, entitlement to a compensable rating is not 
warranted for the Veteran's generalized furuncolosis.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7820, 7800-7806 (effective 
August 30, 2002).

The Board acknowledges the Veteran's contentions that his 
disability at issue in this appeal is more severely 
disabling.  However, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this disability on appeal that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274  
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.

ORDER

Entitlement to a compensable rating for generalized 
furunculosis is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Information 
concerning the VCAA as it applied to his service connection 
claim was provided to the Veteran by correspondence dated in 
December 2005 and March 2006.  The VCAA duty to assist also 
requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 C.F.R. § 3.159.  

In his April 2009 brief, the Veteran's service representative 
requested a remand to obtain private medical records, which 
the RO never obtained, and to schedule a new VA examination 
by a dermatologist for an opinion on the likelihood that his 
skin cancer is due to inservice sun exposure while stationed 
in New Guinea and the Philippines during World War II.

The Board's review of the claims file indicates that on 
numerous occasions the Veteran notified the RO of the 
existence of private medical records from treatment with Dr. 
J.M.L. of New York University Hospital, including his October 
2005 claim, written statements dated in December 2005 and May 
2006, his December 2006 Notice of Disagreement (NOD), his 
June 2007 Substantive Appeal, and a January 2009 letter.  In 
addition, he submitted a copy of a dermatopathology report 
directed to Dr. J.L.M. in September 2005 showing a 
microscopic diagnosis of basal cell carcinoma as well as 
Medicare records showing Dr. J.L.M. had destroyed skin 
lesions in 2005 and 2006.  There is no record that the RO 
ever sent the Veteran a request that he complete and sign a 
VA Form 21-4142 (Authorization and Consent to Release 
Information) to permit the RO to try to obtain these private 
treatment records.

The Board also finds that an attempt should be made to obtain 
a complete copy of the Veteran's service treatment records.  
The Board notes that the Veteran requested that the RO obtain 
his Army hospital records for 1944 and 1945.  (See his NOD, 
Substantive Appeal, and January 2009 letter).  He said that 
in 1944 he was hospitalized in New Guinea and in the 
Philippines and these records would show he had a severe 
condition of "jungle rot" while in service.  The Board's 
review of the claims file revealed there are Army hospital 
records for 1945 in the file, but there is no indication that 
the RO attempted to verify whether there were any outstanding 
Army hospital records to be associated with his claims file.  
His March 1946 discharge examination noted that he was 
treated in six hospitals for a total of four months during 
service.  Therefore, on remand, the AMC/RO should contact the 
National Personnel Records Center in St. Louis, Missouri, and 
the relevant service department to ascertain whether there 
are any outstanding Army hospital records to associate with 
his claims folder.

The AMC/RO also should obtain and associate with the claims 
file all outstanding pertinent VA records.  The claims file 
reflects that the Veteran has received outpatient treatment 
from the West Palm Beach VA Medical Center ("VAMC") in 
Florida and VA's Brooklyn Harbor Healthcare System in New 
York; however these records are only dated up to October 
2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), 
the Court held that the duty to assist may include "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  The 
Veteran's representative noted that the October 2006 VA 
examiner opined whether the Veteran's basal cell carcinoma 
was secondary to his service-connected generalized 
furunculosis, but did not opine on whether his skin cancer 
was due to inservice sun exposure while in New Guinea and the 
Philippines during World War II.  Therefore, on remand, after 
time to obtain all appropriate outstanding records has 
expired, the AMC/RO should send the claims file to the 
October 2006 VA examiner, if available, and ask her to opine 
on whether it is more likely than not that the Veteran's 
recurrent basal cell carcinoma of the scalp (also claimed as 
cancer and jungle rot of the scalp, back and body) is due to 
inservice sun exposure while in New Guinea and the 
Philippines.  If that examiner is unavailable, the AMC/RO 
should arrange for the Veteran to be examined by a 
dermatologist to answer the same question posed to the 
October 2006 examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must ensure that it has 
complete copies of the Veteran's service 
treatment records, especially any copies 
of Army hospital records dated in 1944 and 
1945 when the Veteran was hospitalized in 
New Guinea and the Philippines.  
Unsuccessful efforts to obtain such 
records, from the National Personnel 
Records Center or from the service 
department, must be documented in the 
claims file.  

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA or private, who treated the 
Veteran for his basal cell carcinoma and 
"jungle rot" and whose records are not 
found within the claims file.  Of 
particular interest are any private 
medical records from Dr. J.L.M., a 
dermatologist who reportedly treated the 
Veteran for more than 15 years every six 
months; and any outstanding records of 
evaluation and/or treatment from the West 
Palm Beach VAMC and VA's Brooklyn Harbor 
Healthcare System, for the period from 
October 2008 to the present.  After the 
Veteran has signed any appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the AMC/RO should 
arrange for the veteran to undergo a VA 
dermatology examination.  All indicated 
tests and studies are to be performed, and 
a comprehensive recreational and 
occupational history are to be obtained.  
The veteran should be requested to provide 
details about pre- and post-service 
outdoor activities, including whether he 
spends any part of the year living in a 
sunny climate, such as the southern United 
States.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the 
dermatologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The physician 
is requested to render an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that the Veteran's claimed 
recurrent basal cell carcinoma of the 
scalp (also claimed as cancer and jungle 
rot of the scalp, back and body) is due to 
inservice sun exposure while he served in 
New Guinea and the Philippines during 
World War II.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for recurrent basal cell 
carcinoma of the scalp, also claimed as 
cancer and jungle rot of the scalp, back 
and body, should be reviewed.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case, and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


